United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3213
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
     v.                               * District Court for the District
                                      * of Minnesota.
Michael Troy Olson,                   *
                                      *      [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                             Submitted: April 19, 2006
                                Filed: April 24, 2006

                                   ___________

Before MURPHY, MELLOY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       A jury convicted Michael Troy Olson of being a felon in possession of a
firearm, and the district court1 sentenced him to 275 months. Olson appeals, arguing




      1
       The Honorable James M. Rosenbaum, Chief United States District Judge for
the District of Minnesota.
that the district court lacked jurisdiction because of an infirmity in the indictment and
complaining that he was not granted the benefit of the safety valve at sentencing.2

        While executing a search warrant at Olson's premises, officers seized two long
rifles and a .22 caliber semiautomatic pistol. Olson admitted that he owned the long
rifles and that his fingerprints were on the handgun, which his wife had purchased.
He was indicted for being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(e).

      Before trial Olson filed a motion to dismiss the indictment, alleging that it was
duplicitous because the possession of several firearms was charged in the same count.
The district court denied the motion and later instructed the jury that it could find the
possession of a single firearm sufficient to convict, but that "you must unanimously
agree upon which of the firearms the defendant possessed" or else find the defendant
not guilty.

       Olson appeals the denial of his motion to dismiss the indictment. He claims
that since the indictment was duplicitous, it is unclear which act of possession the
grand jury had agreed on. An indictment is duplicitous if it joins "two or more distinct
and separate offenses" in a single count. United States v. Moore, 184 F.3d 790, 793
(8th Cir. 1999) (internal quotation omitted). There was not a duplicitous indictment
here, however, because the possession or simultaneous receipt of multiple firearms
constitutes a single offense. See United States v. Kinsley, 518 F.2d 665 (8th Cir.
1975) (possession of four firearms was a single offense under an earlier felon in
possession statute), United States v. Powers, 572 F.2d 146 (8th Cir. 1978)
(simultaneous receipt of three firearms a single offense). Olson has not shown any
error in the indictment and even if there had been a flaw in the grand jury



      2
       Since no sentencing arguments were ever developed in his brief, we do not
address his sentence.

                                          -2-
proceedings, the petit jury's guilty verdict would have rendered it harmless. See
United States v. Exson, 328 F.3d 456, 459 (8th Cir. 2003), cert. denied, 540 U.S. 1011
(2003).

      Accordingly, we affirm the judgment of the district court.

                       ______________________________




                                         -3-